Citation Nr: 0021746	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin rash, as due 
to undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disability (claimed as dysentery), as due to undiagnosed 
illness.

3.  Entitlement to service connection for shortness of 
breath, as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, as due to 
undiagnosed illness.

5.  Entitlement to service connection for memory loss, as due 
to undiagnosed illness.

6.  Entitlement to service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1988 and from August 1989 to September 1993.  He had 
service in Southwest Asia from October 1990 to March 1991.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Thereafter, the claims file was transferred to the 
RO in Cleveland, Ohio.  In December 1997 and September 1998, 
the Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has been diagnosed with irritable bowel 
syndrome.

3.  The claims of entitlement to service connection for 
gastrointestinal disability, shortness of breath, fatigue, 
memory loss and chronic bronchitis are not plausible.

4.  The evidence of record reveals the presence of a skin 
disorder in service with continuity of symptomatology after 
service.


CONCLUSIONS OF LAW

1.  The claims for service connection for gastrointestinal 
disability, shortness of breath, fatigue, memory loss and 
chronic bronchitis are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2.  Tinea versicolor was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records document complaints of 
a sudden onset of an uncomfortable itchy rash on his right 
forearm in June 1990.  The rash appeared to be dry and scaly, 
with a red irritation.  A follow-up progress report revealed 
that the blisters had ruptured, but there was no evidence of 
an infection.  In August 1990, the veteran was seen for 
complaints of abdominal cramps and loose stools.  He was 
assessed with gastroenteritis.  In an April 1991 report of 
medical history, the veteran denied a history of skin 
diseases, shortness of breath, stomach or intestinal trouble 
or a loss of memory.  He denied exposure to smoke from 
burning oil or exposure to NBC warfare or scud missile 
attacks.  He did give a history of a cough during his Persian 
Gulf service.  At that time, he also completed a Southwest 
Asia Demobilization/Redeployment medical evaluation, in which 
he denied any fatigue, rash, skin infection or sores, cough 
or sinus infection, stomach or belly pain, diarrhea or bloody 
bowel movements.  An August 1992 treatment record noted 
complaints of a sore throat of two days' duration.  He was 
assessed with pharyngitis.  Later that month, he complained 
of a cramping, burning sensation in the epigastric area and 
was assessed with gastritis.  In the April 1993 report of 
medical history, the veteran denied ear, nose, or throat 
trouble, chronic or frequent colds, skin diseases, shortness 
of breath, chronic cough, stomach problems or loss of memory.  
The accompanying medical examination report shows that the 
veteran's clinical evaluations were all normal except for a 
scar on his anterior chest. 

VA treatment records, dating from November 1993 to August 
1994 show that the veteran was seen on several occasions for 
skin rash complaints, beginning in November 1993.  A March 
1994 VA dermatology consultation report indicated that he 
complained of hyperpigmented patches on his trunk and 
extremities since 1991.  Tinea versicolor was diagnosed.  A 
June 1994 social work progress note included complaints of 
fatigue, skin rashes and stomach pain at a recent VA physical 
examination.

During a May 1994 VA Persian Gulf examination, the veteran 
complained of a skin rash over his extremities and chest, as 
well as recurrent bronchitis.  He gave a history of being a 2 
1/2 pack-year smoker.  Evaluations of his mental status, chest, 
lungs, abdomen and skin were all within normal limits.  At 
that time the examiner found no unusual rash or dermatologic 
abnormality.  There were no areas of unusual tenderness or 
masses palpable in his abdomen and no rales or rhonchi in his 
lungs with normal air movement.  His chest was symmetrical 
with equal and unlimited expansion throughout.  The examiner 
concluded that the general medical examination was within 
normal limits. 

During his January 1995 VA general medical examination, the 
veteran complained of chronic recurrent bronchitis and 
laryngitis since 1990 and his service in the Persian Gulf.  
He complained of "cold symptoms" and of shortness of breath 
after walking a 1/4 of a mile or climbing four flights of 
stairs.  He denied any cough but did admit to smoking a 1/2 
pack of cigarettes a day in the previous five years.  He also 
complained of long term memory loss, as well as intermittent 
diarrhea and stomach cramps one to two times a week, without 
vomiting, melena or hematemesis.  The veteran had tinea 
versicolor and seborrhea of the scalp at the time of the 
examination, as well as tinea versicolor on his trunk and 
upper extremities.  Examinations of his nose, sinuses, mouth 
and throat were unremarkable.  He denied any cough or 
expectoration and the examiner found normal mobility to the 
chest wall with equal excursion of the diaphragms.  Palpation 
and percussion were unremarkable.  Auscultation revealed 
equal breath sounds that were bilaterally symmetric without 
adventitious sounds.  The veteran's abdomen was soft and 
nontender.  There were positive bowel sounds with no 
organomegaly, masses or tenderness.  There was no 
costovertebral angle tenderness or hernias.  X-ray studies of 
the chest showed no abnormalities of the mediastinum, 
diaphragm or pleura.  The lungs were clear.  Pulmonary 
function studies showed mild obstructive disease.  The 
examiner found no evidence of chronic bronchitis.  A mental 
status examination was "intact and physiologic."  The 
diagnoses included recurrent abdominal pain and diarrhea 
secondary to irritable bowel syndrome; recurrent bronchitis 
and laryngitis; tinea versicolor and seborrheic dermatitis of 
the scalp.  

The veteran's mother, in a September 1996 statement, 
indicated that, within eight months of his return from Saudi 
Arabia, her son experienced symptoms of short term memory 
loss, tiredness, and rashes.  She stated that he had never 
experienced these symptoms before.  In a subsequent, October 
1996 statement, she further indicated that her son called her 
while stationed in the Persian Gulf and complained of skin 
rashes.

During his April 1998 Travel Board hearing before the 
undersigned Member, the veteran testified that he had 
experienced a rash since his return from the Persian Gulf.  
He said that his rash occurred approximately once a month or 
twice a month and sometimes not recurring for eight months at 
a time.  He felt that nothing in particular precipitated his 
outbreaks, except heat.  The veteran suffered dysentery while 
serving in the Persian Gulf and was told it was quite common 
because of the dirt and flies.  He estimated that over half 
of the men in his unit had it.  He was told to keep hydrated 
and took Pepto Bismol.  He testified that he was exposed to 
smoke and diesel fuel during his Persian Gulf service, 
treated for bronchitis and was issued an inhaler in service.  
After service he sought treatment through VA and occasionally 
used his mother's inhaler.  VA also gave him cream for his 
skin rash.  The veteran, in testifying regarding his memory 
loss, stated that it had not held him back as an 
electrician's assistant.  He believed that his alleged 
fatigue slowed him down in completing tasks.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be evidence that the claimant (1) is a "Persian 
Gulf veteran"; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combinations 
of illnesses manifested by one or more signs or symptoms; (3) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See Neumann v. 
West, slip op. No. 98-1410 (U.S. Vet. App. July 21, 2000).  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317.

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that the veteran has been 
diagnosed with irritable bowel syndrome and recurrent 
bronchitis.  The provisions of 38 C.F.R. § 3.317 do not apply 
to diagnosed disorders.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Considering these claims on a direct basis, the Board finds 
that although diagnoses of irritable bowel syndrome, as well 
as recurrent bronchitis and laryngitis, are of record, the 
veteran has failed to provide competent medical evidence 
attributing these disabilities to his service or any incident 
therein.  Moreover, the veteran's opinion that these 
disabilities are linked in any way with his service is not 
competent evidence of causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With regard to the veteran's claims for service connection 
for shortness of breath, fatigue and memory loss as secondary 
to undiagnosed illnesses, the Board notes that his DD Form 
214 reflects that he served in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Board also 
acknowledges that his complaints are among the signs and 
symptoms listed in 38 C.F.R. § 3.317(b).  However, there is 
no objective medical evidence of any current shortness of 
breath, fatigue or memory loss.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). In this regard, although the veteran and his 
mother assert that he currently has shortness of breath, 
fatigue and memory loss, their assertions are not 
independently verifiable.  Accordingly, since there is no 
such medical opinions or independently verifiable non-medical 
evidence of record, the Board finds that the claims for 
service connection for shortness of breath, fatigue and 
memory loss, to include secondary to undiagnosed illnesses 
are not well grounded.  38 C.F.R. §§ 3.303, 3.317.  

With regard to the veteran's claim for service connection for 
a skin disorder, the Board again notes that the veteran has 
been diagnosed with tinea versicolor and that the provisions 
of 38 C.F.R. § 3.317 do not relate to diagnosed disorders.  
However, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

The evidence of record shows treatment of an undiagnosed skin 
rash in service and that the veteran continued to complain of 
skin rashes just two months after his discharge, which was 
later diagnosed as tinea versicolor.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
service connection for tinea versicolor.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for gastrointestinal disability, shortness 
of breath, fatigue, memory loss and bronchitis is denied.

Service connection for tinea versicolor is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

